Title: Thomas Jefferson to George Hargraves, 29 August 1814
From: Jefferson, Thomas
To: Hargraves, George


          Sir  Monticello Aug. 29. 14.
          Your favor of Aug. 4. came safe to hand, covering the description of a torpedo. I should readily have forwarded it to the government had it been within their plan to try the experiments which these machines require. but I understand that so many of these flowed in upon them as to oblige them to decline attention to them; and to leave it to individuals to put them in practice, offering a great reward for every vessel destroyed, the value of the vessel I believe. I therefore return the paper to you. I doubt moreover whether the description is such as that a machine could be made from it. from a circumstance mentioned in your letter I presume the paper is of mr Bushnell who sent me, while in Europe, a description of his Turtle, which I had inserted in the Philosophical transactions, and is one of the most ingenious devices which has been yet proposed in
			 this way.
          Accept the assurance of my respectTh: Jefferson
        